      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CISNEROS DESIGN, INC., a New Mexico
Corporation,

               Plaintiff,

       v.                                                             Civ. No. 20-818 SCY/JHR

BOARD OF COUNTY COMMISSIONERS OF
THE COUNTY OF SANTA FE, NEW MEXICO,

               Defendant.

                  MEMORANDUM OPINION AND ORDER GRANTING
                   MOTION FOR JUDGMENT ON THE PLEADINGS

       This is an action for copyright infringement surrounding the official logo of the County

of Santa Fe. Plaintiff is a local design firm who submitted suggestions to Defendant for

improving their old logo. After Plaintiff sent this design proposal, the County adopted a new

logo that appeared similar to Plaintiff’s design. For purposes of its motion for judgment on the

pleadings, Defendant does not contest the allegation that it copied Plaintiff’s logo as a factual

matter. Nonetheless, Defendant seeks judgment on the pleadings in its favor, arguing that few, if

any, of the elements of Plaintiff’s design are protected by copyright and any portion that is

protected is not substantially similar to Defendant’s logo.

       Under copyright law, the Court has two tasks. First, it must separate uncopyrightable

ideas in a design from expressive elements that are entitled to copyright protection. To gain

protection, the work must demonstrate some minimal degree of creativity. The Court finds that

Plaintiff’s design has both uncopyrightable ideas as well as expressive elements, and that the

expressive elements are protected by copyright law. Second, the Court must compare the

expressive elements in Plaintiff’s design against the expressive elements in Defendant’s design.
      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 2 of 18




If no reasonable person could find the expressive elements to be substantially similar, the Court

must enter judgment. Under binding Tenth Circuit precedent, the Court finds that what

Defendant copied was not any protectible, expressive elements of Plaintiff’s logo. Defendant

therefore did not violate copyright law. As a result, the Court grants Defendant’s motion.

                                        BACKGROUND

       Plaintiff initiated this lawsuit in federal court on August 20, 2020 against the County of

Santa Fe. Doc. 1. After Defendant moved to dismiss, Plaintiff filed an Amended Complaint

naming as sole defendant the Board of County Commissioners of the County of Santa Fe. First

Amended Complaint (“FAC”), Doc. 14. The Amended Complaint alleges that Plaintiff Cisneros

Design is a marketing agency who presented to the County a set of slides entitled Santa Fe

County Brand Identity Redesign. FAC ¶¶ 6-7. The slides were emailed to Katherine Miller,

County Manager, on June 15, 2017, FAC Exhibit A (Doc. 14-1), and emailed again to County

Commissioner Anna Hansen on June 26, FAC Exhibit B (Doc. 14-2). The slides included

suggestions for rebranding Defendant’s existing logo. Docs. 14-1 & 14-2. In December 2019,

Defendant announced the adoption of a new logo. FAC ¶ 10.

       Defendant’s existing logo, prior to Plaintiff’s submissions, used Southwestern-style

depictions of a wagon, pottery, and a building, arranged together in a triangular pattern:




Doc. 14-1 at 8.



                                                 2
      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 3 of 18




          Plaintiff suggested a rebranding that incorporated similar Southwestern elements of

pottery, a wagon, mountains, and buildings, but arranged side-by-side in a three-square-panel

design:




Compl. Ex. C, Doc. 1-3. (The original complaint presents the logos in color, but the FAC is in

shades of gray. The Court cites to and reproduces the color versions of the logos.)

          After receiving Plaintiff’s suggestions, Defendant adopted the following as its new logo:




                                                  3
      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 4 of 18




Doc. 1-3. According to the complaint, the new logo unlawfully infringes on the copyrighted

designs of Plaintiff. Id.

        On January 6, 2021, Defendant filed the present Motion For Judgment On The Pleadings

under Federal Rule of Civil Procedure 12(c), arguing that a three-panel design, buildings,

pottery, and mountains are not copyrightable elements and that Plaintiff’s and Defendant’s

expression of those ideas are not substantially similar. Doc. 31. Plaintiff filed its response on

January 20, arguing that the expression of the idea (a three-panel design, buildings, pottery, and

mountains) is copyrightable regardless of whether the idea itself is, and that Defendant’s logo

“impermissibly copies the ‘particularized expression’” of the Plaintiff’s logo. Doc. 33 at 2.

Defendant filed its reply on February 3. Doc. 36. The Court stayed discovery pending decision

on this motion. Doc. 39. Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned

to conduct any or all proceedings and to enter an order of judgment. Docs. 7, 10, 11 & 23.

Briefing is complete and the motion is ready for decision.

                                      LEGAL STANDARD

        Rule 12(c) permits a litigant to file a motion for judgment on the pleadings after the

pleadings have closed; that is, after the filing of the complaint and answer. “A motion for

judgment on the pleadings under Rule 12(c) is treated as a motion to dismiss under Rule

12(b)(6).” Atl. Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir.

2000). Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for failure

to state a claim upon which the court can grant relief. “[T]o withstand a Rule 12(b)(6) motion to

dismiss, a complaint must contain enough allegations of fact, taken as true, to state a claim to

relief that is plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a complaint




                                                  4
      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 5 of 18




does not require detailed factual allegations to survive a Rule 12(b)(6) motion to dismiss, it

“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555.

       “A claim is facially plausible when the allegations give rise to a reasonable inference that

the defendant is liable.” Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016). The court’s

consideration, therefore, is limited to determining whether the complaint states a legally

sufficient claim upon which the court can grant relief. See Sutton v. Utah State Sch. for the Deaf

& Blind, 173 F.3d 1226, 1236 (10th Cir. 1999). The court is not required to accept conclusions of

law or the asserted application of law to the alleged facts. See Hackford v. Babbitt, 14 F.3d 1457,

1465 (10th Cir. 1994). Nor is the court required to accept as true legal conclusions that are

masquerading as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court must,

however, view a plaintiff’s allegations in the light most favorable to the plaintiff. Schrock v.

Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir. 2013).

       The court’s “function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff's complaint alone is legally

sufficient to state a claim for which relief may be granted.” Jacobsen v. Deseret Book Co., 287

F.3d 936, 941 (10th Cir. 2002) (internal quotation marks omitted). “In addition to the complaint,

the district court may consider documents referred to in the complaint if the documents are

central to the plaintiff’s claim and the parties do not dispute the documents’ authenticity.” Id.

“When a district court considers the original work and the allegedly copyrighted work in

deciding a 12(b)(6) motion, the legal effect of the works are determined by the works themselves

rather than by allegations in the complaint.” Id. at 941-42. No party challenges the authenticity of

the logos in Exhibit C to the complaint, and the Court finds that it may therefore properly




                                                   5
      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 6 of 18




consider this submission for purposes of Defendant’s motion for judgment on the pleadings. Cf.

id. at 941 (“Because [the] complaint referred to [the original works], and all the parties invited

the district court to consider these works, the district court properly considered the work in ruling

on the 12(b)(6) motion”).1

       The question presented in this case is “whether the accused work is so similar to the

plaintiff’s work that an ordinary reasonable person would conclude that the defendant unlawfully

appropriated the plaintiff’s protectable expression by taking material of substance and value.”

Jacobsen, 287 F.3d at 943. The Tenth Circuit has applied this legal standard on both a motion to

dismiss, as in Jacobsen, and on summary judgment, Blehm v. Jacobs, 702 F.3d 1193, 1202 (10th

Cir. 2012) (quoting 3 Melville B. Nimmer & David Nimmer, Nimmer on Copyright

§ 12.10[B][3] (2010)). The legal standard permits a court to “grant summary judgment for the

defendant if the protectable expression in the copyrighted work and the allegedly infringing work

is so dissimilar that no reasonable jury could find for the plaintiff on the question of substantial

similarity.” Blehm, 702 F.3d at 1202-03 (internal quotation marks and alterations omitted); see

also 3 Nimmer on Copyright § 12.10[B][3] (“Typically, the court enters summary judgment for

defendant; but if the four corners of the complaint, together with its exhibits and other matters

incorporated into it by reference, suffice to convince the court as a matter of law that no jury

could find the existence of substantial similarity, then it may instead dismiss the case.”). The

Tenth Circuit reviews this question de novo. Blehm, 702 F.3d at 1199.

                                           DISCUSSION

       The Copyright Act protects the “original works of authorship fixed in any tangible


1
 On the other hand, Plaintiff’s expert report, attached to its response to the motion to dismiss,
Doc. 33-1, is neither unchallenged nor incorporated in the complaint. Doc. 36 at 3 n.1; Doc. 14.
The Court therefore does not consider it.


                                                  6
      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 7 of 18




medium of expression,” including pictorial and graphic works. 17 U.S.C. § 102(a). The work

must demonstrate “at least some minimal degree of creativity,” but “even a slight amount will

suffice.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345 (1991). “The vast majority

of works make the grade quite easily, as they possess some creative spark, no matter how crude,

humble or obvious it might be.” Id. (quotations omitted).

       To state a claim of copyright infringement, Plaintiff must allege: “(1) ownership of a

valid copyright and (2) copying of constituent elements of the work that are original.” Jacobsen,

287 F.3d at 942. The FAC alleges that Plaintiff owns a valid copyright in the logos in question,

FAC ¶¶ 9-10, and Defendant does not challenge this element in its motion.

       “The copying element of an infringement claim has two components.” Blehm v. Jacobs,

702 F.3d 1193, 1199 (10th Cir. 2012). “First, a plaintiff must demonstrate that the defendant

copied the plaintiff’s work ‘as a factual matter.’” Id. (quoting Gates Rubber Co. v. Bando Chem.

Indus., Ltd., 9 F.3d 823, 832 (10th Cir. 1993)). Defendant does not challenge that the complaint

adequately alleges copying as a factual matter. The Court therefore skips an analysis of this

element.2 “Second, the plaintiff must establish ‘substantial similarity’ between the allegedly




2
  Because Defendant does not challenge copying as a factual matter, Plaintiff’s arguments based
on Defendant’s “access” to the copyrighted work are misplaced, as they relate only to this first
element of the “copying” test. Doc. 33 at 3 (citing Gates Rubber Co. v. Bando Chem. Indus.,
Ltd., 9 F.3d 823, 832 (10th Cir. 1993)). As Gates Rubber explained, “to prove factual copying,
the plaintiff must come forward with sufficient evidence that a reasonable factfinder, taking
together the evidence of access and the similarities between the programs, could find that the
second work was copied from the first.” 9 F.3d at 833 (footnote omitted). Defendant does not
challenge whether the “evidence of access” here sufficiently shows copying as a factual matter.
And “[n]o matter how the copying is proved, the plaintiff also must establish specifically that the
allegedly infringing work is substantially similar to the plaintiff’s work with regard to its
protected elements.” Leigh v. Warner Bros., 212 F.3d 1210, 1214 (11th Cir. 2000) (emphasis in
original). “Even in the rare case of a plaintiff with direct evidence that a defendant attempted to
appropriate his original expression, there is no infringement unless the defendant succeeded to a
meaningful degree.” Id.; see La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1180

                                                 7
      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 8 of 18




infringing work and the elements of the copyrighted work that are legally protected.” Blehm, 702

F.3d at 1199. In other words, “[t]he plaintiff must prove that there is a substantial similarity

between those aspects of Plaintiff’s work which are legally protectable and the Defendants’

work.” La Resolana Architects, 555 F.3d at 1180. To make this determination, the court’s task

consists of “separating unprotectable ideas from protectable expression in [the plaintiff]’s

copyrighted works and comparing the remaining protectable expression to the [defendant’s]

images to determine whether they are substantially similar.” Blehm, 702 F.3d at 1200 n.4.3

       Copyright protection does not “extend to any idea . . . [or] concept . . . regardless of the

form in which it is described, explained, illustrated, or embodied in such work.” 17 U.S.C. §

102(b). “This provision enshrines the fundamental tenet that copyright protection extends only to

the author’s original expression and not to the ideas embodied in that expression.” Blehm, 702

F.3d at 1200. “[T]he copyright law is not a patent law: it protects the expression of ideas rather

than the underlying ideas themselves.” Enter. Mgmt. Ltd., Inc. v. Warrick, 717 F.3d 1112, 1117

(10th Cir. 2013). “[W]hen a work expresses an idea in the only way it can be expressed, courts

deny those expressions protection under the ‘merger doctrine’ to avoid giving the author a


(10th Cir. 2009) (“Once copying has been established, liability for copyright infringement will
attach only where protected elements of a copyrighted work are copied.”).
3
  To do so, the Tenth Circuit sometimes applies the “abstraction-filtration-comparison” test.
Country Kids ‘N City Slicks, Inc. v. Sheen, 77 F.3d 1280, 1284 (10th Cir. 1996). “At the
abstraction step, we separate the ideas (and basic utilitarian functions), which are not protectable,
from the particular expression of the work. Then, we filter out the nonprotectable components of
the product from the original expression. Finally, we compare the remaining protected elements
to the allegedly copied work to determine if the two works are substantially similar.” Id. at 1284-
85. But this test is not necessary to apply in all cases. Jacobsen, 287 F.3d at 943 n.5 (whether the
“abstraction-filtration-comparison analysis” is applied or not, the ultimate issue is always
“substantial similarity”). The Tenth Circuit declined to apply this test in a case where “the visual
works are relatively simple.” Blehm, 702 F.3d at 1201 n.4. For the same reason, the Court finds
this test unnecessary to apply in this case, and also notes that neither party has urged its
application.



                                                  8
      Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 9 of 18




monopoly over the underlying idea. Conversely, when an idea is capable of many different

‘modes of expression,’ the expression of the idea is eligible for copyright protection.” Id.

(citation omitted). “[T]he idea/expression distinction is the most complex part of the substantial

similarity inquiry.” Blehm, 702 F.3d at 1201 (internal quotation marks omitted); see also

Jacobsen, 287 F.3d at 942 (“The difficulty in this case arises in determining whether [the

defendant] copied only unprotected facts or instead impermissibly copied [the plaintiff]’s

original expression.”).

       Defendant argues that the abstract idea of three-panel drawings is not copyrightable

because panels are akin to “common architectural elements,” which the Tenth Circuit has held

are uncopyrightable. Blehm, 702 F.3d at 1201 (“In architecture, there is no copyright protection

for the idea of using ‘domes, wind-towers, parapets and arches.’” (quoting Sturdza v. United

Arab Emirates, 281 F.3d 1287, 1297 (D.C. Cir. 2002))). Likewise, Defendant argues that

“[p]ottery, buildings, and mountains are likewise ideas or facts in the world and, therefore, in the

public domain, generally.” Doc. 31 at 11-12. Defendant analogizes these ideas to abstract,

noncopyrightable facts such as the idea of a cartoon figure holding a birthday cake, catching a

Frisbee, skateboarding, or engaging in various other everyday activities; the idea of using

common anatomical features such as arms, legs, faces, and fingers; the size, shape and medium

of wooden dolls; the shape of a human body and standard doll poses; fashion dolls with a bratty

look or attitude; dolls sporting trendy clothing; and the idea of a muscular doll in a standard pose.

Blehm, 702 F.3d at 1201, 1204.

       Plaintiff acknowledges that “some elements of the Cisneros proposal may be factual (that

is, representations of the ideas or facts in the world).” Doc. 33 at 2. Nonetheless, Plaintiff asserts,

“their particular selection and arrangement (not dictated by an underlying idea) is original and is




                                                  9
     Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 10 of 18




entitled to copyright protection.” Id. These competing arguments implicate the seminal question

in copyright cases: where does a non-copyrightable idea end and a copyrightable expression or

arrangement of the idea begin? An idea is not subject to copyright because, if it were, the holder

of that copyright would possess a monopoly on any design that incorporates that idea. Sturdza,

281 F.3d at 1296. Thus, the idea of using domes, wind-towers, parapets and arches on buildings

is not subject to copyright protection. Id. at 1297. However, a particular arrangement of those

features on a building is subject to copyright protection. Id. at 1297-98. Compare, for instance,

images of the buildings at issue in Sturdza:




Sturdza, 281 F.3d at 1309-12.

       Although the Sturdza court recognized that domes, wind-towers, parapets and arches on

buildings are ideas not subject to copyright protection, it concluded that, “[the defendant]’s

design, though different in some ways from [the plaintiff]’s (as the district court thought), is

sufficiently similar with respect to both individual elements and overall look and feel for a



                                                 10
     Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 11 of 18




reasonable jury to conclude that the two are substantially similar.” Id. at 1299. The Sturdza court

further noted, “the substantial similarity determination requires comparison not only of the two

works’ individual elements in isolation, but also of their overall look and feel.” Id. at 1296

(internal citations and quotations omitted). The Tenth Circuit has not clearly adopted this

“overall look and feel” language, see Savant Homes, Inc. v. Collins, 809 F.3d 1133, 1144-45

(10th Cir. 2016), but it is clear that aspects of architecture such as “domes, wind-towers, parapets

and arches” are ideas not subject to copyright protection. Blehm, 702 F.3d at 1201 (quoting

Sturdza, 281 F.3d at 1297).

       Just as the idea of using domes, wind-towers, parapets, and arches on buildings is not

subject to copyright protection, neither is the idea of depicting three images next to each other in

three panels. Plaintiff does not argue otherwise. Nor would it be in Plaintiff’s interest to do so:

although Plaintiff’s idea may have been original to Plaintiff, the three-panel design as such is

surely not unique. If such an idea were subject to copyright, Plaintiff’s design would also likely

infringe on the copyright of some previous three-panel design. Thus, the Court finds that the idea

of placing three iconic Santa Fe County images in panels next to each other is an abstract idea

ineligible for copyright protection. Cf. Oravec v. Sunny Isles Luxury Ventures, L.C., 527 F.3d

1218, 1227 (11th Cir. 2008) (the plaintiff did not own a copyright in the concept of “using three

external elevator towers that extend above the roof of a building”). What remains is to examine

whether Defendant’s expression of uncopyrightable ideas is “substantially similar” to Plaintiff’s

expression of the same ideas.

       Here, Plaintiff developed two designs. The first consisted of three side-by-side tiles

depicting images of pottery, a church, and mountains. The second consisted of three side-by-side

tiles depicting images of an ox pulling a wagon, a church, and pottery. But, just as the idea of




                                                 11
        Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 12 of 18




using a combination of domes, wind-towers, parapets, and arches on buildings is not subject to

copyright protection, neither is the abstract idea of using a combination of images of pottery,

churches, wagons, and mountains in a piece of artwork.4 Indeed, Santa Fe County’s original logo

depicted three of the four subjects depicted in Plaintiff’s later artwork (pottery, wagon, and a

church); nonetheless, Plaintiff’s distinct artwork does not infringe on Santa Fe County’s original

logo.

         Although the idea of placing images of pottery, mountains, a wagon, and/or a church (or

other Southwestern-style adobe building) next to each other is not necessarily subject to

copyright protection, the representation of these ideas are components that contribute to the

make-up of the end product. Thus, they are not irrelevant. “A copyright owner’s original stylistic

choices qualify as protectable expression if the choices are not dictated by the underlying idea.”

Blehm, 702 F.3d at 1201. “[T]he combination of common [ideas] and use of specific designs may

constitute original expression that is protected.” Id. at 1202 (citing Sturdza, 281 F.3d at 1297). A

design may infringe if it “gives off a similar unique effect in decoration and design as the

copyrighted work.” Id.




4
  Defendant argues that what remains—the expression of these abstract ideas—is “subject to thin
copyright protection.” Doc. 31 at 12. The Court disagrees. In Feist, the Supreme Court addressed
copyright protection in a telephone directory and explained that “copyright in a factual
compilation is thin.” 499 U.S. at 349. But Plaintiff’s logos are not like a telephone directory.
They are indisputably artistic, pictorial works. Cf. Blehm, 702 F.3d at 1204 n.6. If a “thin”
protection category exists, these logos do not fall within it. There are many ways to express
three-panels, pottery, buildings, and mountains—as the current dispute highlights. The Court
therefore rejects any suggestion that Plaintiff must “show a heightened degree of similarity
between the copyrighted and accused images.” See Blehm, 702 F.3d at 1204 n.6 (rejecting a
similar argument in the graphic design context). “Therefore, [Plaintiff can] prove substantial
similarity with less similarity than we would require if the allegedly infringed work were a
telephone directory.” Jacobsen, 287 F.3d at 944.



                                                 12
     Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 13 of 18




       These legal concepts are best illustrated through specific examples. For instance, in

Knitwaves, Inc. v. Lollytogs Ltd., the Second Circuit considered whether Lollytogs’ fall-themed

sweaters infringed on the fall-themed sweaters a competing company, Knitwaves, first designed.

71 F.3d 996, 1004 (2d Cir. 1995). The first Knitwaves sweater design, like the Lollytogs knock-

off, depicted falling leaves. The second Knitwaves and Lollytogs sweater design consisted of

four panels, two of which contained an image of an array of leaves, one of which contained an

image of a single leaf, and one of which contained an image of a squirrel. Id. The various

sweater designs are depicted below:5




Knitwaves, 71 F.3d at 1014-17.

       Like the present case, Knitwaves did not involve the question of whether the defendant

(Lollytogs) actually copied anything, because the Lollytogs defendant candidly admitted copying

what it considered “the non-original aspects of the sweaters.” Id. at 1000. Lollytogs, however,

argued that to avoid infringing on Knitwaves’ copyright it changed the location and design of the


5
  The Knitwaves court concluded that “a viewer’s overwhelming impression [is] that the two
Lollytogs sweaters are appropriations of the Knitwaves sweaters.” 71 F.3d at 1004. It then stated,
“[w]e note that much of this impression is conveyed by the sweaters’ bold, and almost identical,
color schemes (the effect of which is entirely lost in the black-and-white reproductions appended
to this opinion).” Id. at 1005. Technological advances in the last 26 years have allowed this
Court to provide color depictions of the images in question in the present case.



                                                13
     Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 14 of 18




images on its sweater designs. Id. For instance, the squirrel in the Lollytogs design is located in a

different panel on the sweater and the image of the squirrel is not substantially similar to the

image of the squirrel in the Knitwaves design. Although the Knitwaves court recognized these

differences, it concluded that “to the average consumer of these sweaters[,] the differences pale

in comparison to the overwhelming impression of similarity” and found “Lollytogs’ Leaf and

Squirrel sweaters substantially similar to Knitwaves’.” Id. at 1005.

        If Knitwaves constituted controlling authority, the Court would likely deny Defendant’s

motion and conclude that a jury should determine whether Defendant’s logo is substantially

similar to one of the logos Plaintiff designed. But, as Defendant points out, Doc. 31 at 5, this

case is governed by Blehm v. Jacobs from the Tenth Circuit.

        The plaintiff in Blehm created cartoon characters called “Penmen” and brought an

infringement action against the Life is Good Company over its depictions of a cartoon character

called “Jake.” 702 F.3d at 1196. Both parties had created images of stick-like figures with large

smiles engaged in everyday activities. The Tenth Circuit compared these figures, found them not

substantially similar, and affirmed the district court’s grant of summary judgment to the

defendant, Life is Good. Id. at 1193. As in the present case, whether the defendant copied from

the plaintiff as a factual matter was not at issue. Id. at 1199 (noting that the district court “held

that Mr. Blehm had provided sufficient evidence that the Jacobses had access and opportunity to

copy the Penmen posters” and not reaching that issue on appeal).

        There were 67 images at issue in Blehm¸ consisting of stick figures engaged in the same

activities in a similar manner. Id. at 1208. Of these images, the Tenth Circuit focused its analysis

on two sets of images the plaintiff argued were particularly similar—the peace sign images and

the frisbee images depicted below:




                                                  14
     Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 15 of 18




Id. at 1205, 1207.

       In affirming the district court’s grant of summary judgment to the defendant, the Tenth

Circuit first held that the plaintiff “has no copyright over the idea of a cartoon figure holding a

birthday cake, catching a Frisbee, skateboarding, or engaging in various other everyday

activities.” Id. at 1204. “Nor can the Jake images infringe on the Penmen because the figures

share the idea of using common anatomical features such as arms, legs, faces, and fingers, which

are not protectable elements. Mr. Blehm’s copyright also does not protect Penmen poses that are

attributable to an associated activity, such as reclining while taking a bath or lounging in an inner

tube. These everyday activities, common anatomical features, and natural poses are ideas that

belong to the public domain; Mr. Blehm does not own these elements.” Id.

       Nonetheless, the Tenth Circuit acknowledged that the plaintiff’s works still contained

“protectable expression”: they were more nuanced than simple stick figures and involved

“particular stylistic choices” related to their smiles and the proportions of the bodies. Id. at 1204-

05. The Tenth Circuit thus turned to the central question: whether the expressive elements were

substantially similar between the Penman and Jake. The court recognized that “there are some

similarities between the Penman and Jake. Both have black-line bodies, four fingers, and large

half-moon smiles, and their feet are pointed outward.” Id. at 1206. “But even these similarities

have important differences, or are not protectable expression. . . . [T]he idea of a crescent-shaped

smile is unprotected. Rather, the expression of the smiles must be substantially similar and




                                                 15
     Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 16 of 18




important to the overall work. . . .” Id. The court emphasized that “copyright protection lies in

the particular way [the artist] chose to express” uncopyrightable ideas. Id. “Copying alone is not

infringement. The infringement determination depends on what is copied. Assuming Life is

Good copied Penmen images when it produced Jake images, our substantial similarity analysis

shows it copied ideas rather than expression, which would make Life is Good a copier but not an

infringer under copyright law.” Id. at 1208.

       In reaching this conclusion, the Tenth Circuit was not ignorant of the Second Circuit’s

decision in Knitwaves. To the contrary, it noted, “a sweater designer can have copyright

protection over an original way of using squirrels as a design element in conjunction with fall

colors, stripes, and panels, even though those elements individually constitute ideas in the public

domain.” Blehm, 702 F.3d at 1202 (citing Knitwaves, 71 F.3d at 1004). Despite the Tenth

Circuit’s recognition of Knitwaves, the Tenth Circuit determined on a de novo review that no

reasonable jury could find the images at issue in Blehm to be substantially similar. In asking the

same question the Court, being in the Tenth Circuit, must use Blehm rather than Knitwaves as its

guide. Comparing the similarity of the images in Blehm with the similarity of the images in the

present case, the Court concludes that the images in Blehm are significantly more similar than the

present images. As a result, Plaintiff’s arguments cannot withstand Blehm.

       In Blehm, the idea of drawing a certain body type and a large smiling mouth engaging in

the same everyday activities appeared copied, and the actual drawings contained defining similar

features such as the large smile comprising most of the figures’ heads. Similarly, here, the idea

of a row of three square panels is uncopyrightable; the idea of depicting a mountain, pottery, or a

building in each of the squares is uncopyrightable; and there are enough differences in the

expression of these ideas to render the protectible elements of the logos not substantially similar.




                                                 16
     Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 17 of 18




       One of Plaintiff’s designs is semi-realistic, with detail filled in for each of the three

elements and a shared cloud background. Plaintiff’s other design consists of more abstract

silhouettes or outlines of the three elements, depicted against a shared line of mountains on a

horizon that combines all three panels into one mountain. Defendant points out that its

expression of the three elements in panels is more abstract and less realistic than either of

Plaintiff’s designs. Instead of using clouds or the outline of mountains as common backgrounds

tying the images together, Defendant’s images are contained within tiles of distinct bright colors.

Defendant also points out that its logo has a different design on the pottery; its building contains

no cross, more windows, and a door and vigas on the ground floor; its building is wider; and its

mountain has two overlapping peaks and a river. Doc. 31 at 15-16. The Court agrees that the

color scheme in Defendant’s design is vastly different than the color scheme in Plaintiff’s design

and that the individual images of the pottery, Southwestern-style building, and mountains are not

substantially similar.

       Plaintiff argues that “[e]ach [design] consists of three icons—an Indian pot, a

Southwestern-style building and mountains—arrayed in three successive panels, each a perfect

square with identical spacing, accompanied by the name of the county in horizontal sans serif

text.” Doc. 33 at 3. But, as the Court has covered, pottery, mountains, and a building are not

protectible expression. The idea of arrangement in square panels is not protectible expression.

And as Defendant points out, Plaintiff does not have a copyright on the sans serif font used in the

images. Doc. 36 at 1-2.

       Plaintiff’s argument that its artwork first used “an Indian pot” and “a Southwest style

building” is also undermined by a comparison to the County’s original logo. Plaintiff’s church

and pottery are similar to the designs in the original logo; it is only the arrangement that is




                                                  17
     Case 1:20-cv-00818-SCY-JHR Document 41 Filed 05/19/21 Page 18 of 18




different, and one new element is added (mountains). The County’s new logo mimics this new

arrangement and uses all three types of images Plaintiff used, but two of those three were also in

the original (Southwestern-style buildings and pottery). Further, the County’s new logo uses

squares that are a unique color and are more abstract; they do not share a common outlined

background between all three panels (the sky or the mountains) like Plaintiff’s artwork does. The

building and the mountains themselves are also different than Plaintiff’s—notably, the County’s

new logo does not include a cross on the building, and it is thus merely a Southwestern-style

building rather than distinctly a church.

       Like Life is Good, Defendant may have been a copier. But if so, Defendant has not

copied the protectible elements of Plaintiff’s design and is thus “not an infringer under copyright

law.” Blehm, 702 F.3d at 1208. If the question of substantial similarity was not close enough to

send to the jury in Blehm, a case that dealt with images more similar than the present case, the

question of substantial similarity is not close enough to send to the jury in this case either.

                                            CONCLUSION

       Defendant’s Motion For Judgment On The Pleadings under Federal Rule of Civil

Procedure 12(c), Doc. 31, is GRANTED.


                                               _____________________________________
                                               STEVEN C. YARBROUGH
                                               UNITED STATES MAGISTRATE JUDGE




                                                  18
